UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1: SEPTEMBER 30, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1 TO . Commission File number: 0-10004 NAPCO SECURITY TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 11-2277818 (State or other jurisdiction of (IRS Employer Identification incorporation of organization) Number) 333 Bayview Avenue Amityville, New York (Address of principal executive offices) (Zip Code) (631) 842-9400 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated FilerAccelerated FilerNon-Accelerated FilerSmaller reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X Number of shares outstanding of each of the issuer’s classes of common stock, as of:November 11, 2013 COMMON STOCK, $.01 PAR VALUE PER SHARE 19,408,276 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES Page PART I:FINANCIAL INFORMATION ITEM 1. Financial Statements NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES INDEX – SEPTEMBER 30, 2013 Condensed Consolidated Balance Sheets September 30, 2013 and June 30, 2013 3 Condensed Consolidated Statements of Operations for the Three Months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended September 30, 2013 and 2012 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4. Controls and Procedures 21 PART II:OTHER INFORMATION ITEM 1A. Risk Factors 22 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 6. Exhibits 22 SIGNATURE PAGE 23 2 PART I:FINANCIAL INFORMATION Item 1.Financial Statements NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2013 June 30, 2013 (unaudited) ASSETS (in thousands, except for share data) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of reserves and allowances Inventories Prepaid expenses and other current assets Income tax receivable 23 64 Deferred income taxes Total Current Assets Inventories - non-current Deferred income taxes Property, plant and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current maturities of long term debt $ $ Accounts payable Accrued expenses Accrued salaries and wages Total Current Liabilities Long-term debt, net of current maturities Accrued income taxes Total Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common Stock, par value $0.01 per share; 40,000,000 shares authorized; 21,038,443 and 20,796,813 shares issued; and 19,408,276 and 19,296,335 shares outstanding, respectively Additional paid-in capital Retained earnings Less: Treasury Stock, at cost (1,630,167 and 1,500,478 shares, respectively) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended September 30, (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross Profit Selling, general, and administrative expenses Operating Income (Loss) ) Other expense: Interest expense, net Other, net 3 3 Income (loss) before Income Taxes ) Income tax expense (benefit) 15 ) Net Income (Loss) $ $ ) Net Income (Loss) per share: Basic $ $ ) Diluted $ $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 NAPCO SECURITY TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended September 30, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ $ ) Adjustments to reconcile net income (loss) to net cash providedby operating activities: Depreciation and amortization Provision for doubtful accounts 10 Change in inventory obsolescence reserve 50 Deferred income taxes ) 37 Stock based compensation expense 1 Changes in operating assets and liabilities: Accounts receivable Inventories ) ) Prepaid expenses and other current assets ) ) Income tax receivable 41 ) Other assets (7
